DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	For the reasons given in the Office action of February 10, 2021, the following limitations remain interpreted under 35 USC 112(f).
	“A light path changing part which is configured to change a light path length . . .” as found in claims 9-18.
	“An analyzing part which is configured to analyze the output signal of the demodulator . . .” as found in claims 9-18.
Allowable Subject Matter
Claims 9-18 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 9, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a tomographic imaging device, the device comprising, among other essential elements, a wave shaper which is configured to modulate the optical pulse train by binary phase shift keying with a pseudo random (PN) code to output a modulated optical pulse train having pulses corresponding to bits of the pseudo random (PN) code; a first optical detector configured to receive a portion of the frequency shifted light that has been reflected by a reference system reflector and a portion of non-frequency shifted light that has been reflected by the reference system reflector, and output a first difference signal; and a second optical detector configured to receive the one of the first and second pulse trains output from the light path 
As to claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a tomographic imaging device, the device comprising, among other essential features, a wave shaper which is configured to modulate the pulsed light by binary phase shift keying with a pseudo random (PN) code to output a modulated pulsed light having pulses corresponding to bits of the pseudo random (PN) code within the constant interval; a first optical detector configured to receive the reflected frequency shifted pulse signal and the reflected third pulse signal and output a first difference signal; a second optical detector configured to receive the output of the light path length changing part and the fourth pulse signal which has been reflected from a measurement object, and output a second difference signal; a first filter configured to filter the first difference signal; a second filter configured to filter the second difference signal; a demodulator configured to combine the filtered first and second difference signals; and an analyzing part configured to analyze an output signal of the demodulator to obtain a reflection site and a reflection intensity of the of the measurement object, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, while the previously discussed JP 2007-267761 to Ohashi discloses an OCT device featuring a light generator that includes a diffusion code sequence generator that generates a pseudorandom noise sequence, and while newly discovered US 2011/0306867 to Gopinathan et al. discloses electrodes that are excited by a multiple excitation pulse that is made possible using a pseudo random noise generator (see Fig. 10 and paragraph 0196) where optical coherence tomography is also generally discussed, this prior art fails to disclose or render obvious the claimed invention as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        August 5, 2021